Citation Nr: 0408212	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  99-07 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a specially adapted automobile or adaptive 
equipment for an automobile.





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel 
 


INTRODUCTION

The veteran had active service from April 1948 to April 1964.  
He also had service from May 1968 to June 1969.  This appeal 
arises from a February 1999 rating decision issued by the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claim for 
assistance in acquiring an automobile with adaptive equipment 
or for adaptive equipment only.  The veteran's claim was 
remanded in January 2001.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran is service-connected for diabetes mellitus, with 
a 100 percent rating.  He is also service-connected for 
enucleation of the left eye with diabetic retinopathy of 
right eye with the best vision of 20/70, and assigned a 60 
percent rating.  He is also service connected for peripheral 
neuropathy of each of his four extremities, with a 10 percent 
rating assigned for each extremity.  He is also service-
connected for postoperative residuals of a right knee injury, 
with a 10 percent rating.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 38 
C.F.R. § 3.808.  The claimant must have had active military, 
naval or air service. 38 C.F.R. § 3.808(a) (2003).  One of 
the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, 
naval or air service: (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes: central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; and (iv) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips. 38 C.F.R. § 3.808(b) (2003).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed. 38 C.F.R. § 3.808(c) (2003).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. § 3.350(a)(2)(i) (2003).

As noted in the introduction, the veteran's claim was 
remanded in January 2001 for VA examinations to determine 
whether he met the criteria for a specially adapted 
automobile or adaptive equipment for an automobile.  In 
particular, regarding the veteran's eyes, the Board asked 
whether the veteran had a field defect in which the 
peripheral field had contracted to such an extent that the 
widest diameter of visual field subtended an angular distance 
no greater than 20 degrees.  However, the VA opthalmological 
examination did not answer the question.  The June 2002 VA 
examination only stated that the veteran had a reduction in 
the peripheral vision.  In the June 2002 addendum, the 
examiner noted that the veteran's visual field was attached, 
but there was not a copy in the claims file.  

The examiner further stated that the constricted field could 
be "malingering" (sic), hysteria, or organic pathology of 
the optical pathway.  The examiner further stated that the 
veteran's eye and visible optic nerve appeared normal and 
inconsistent with the observed field loss, and recommended 
that a neurologist search for a cause there.  However, 
pursuant to the remand request, the examiner did not state 
whether the veteran had a field defect in which the 
peripheral field had contracted to such an extent that the 
widest diameter of the visual field subtends an angular 
distance no greater than 20° in the right eye.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, pursuant to 
Stegall, the veteran's claim must be remanded for an 
opthalmological examination in which the examiner comments on 
whether or not the veteran has a field defect in his right 
eye in which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field subtends 
an angular distance no greater than 20°.  

It is also noted that at the veteran's general VA examination 
in May 2002, the examiner commented that the veteran had 
appreciable ankylosing of the hands bilaterally, could tie 
and grasp with difficulty, but did not answer the questions 
posed in the Board remand.  The examiner did not answer 
whether the function in either of the veteran's hands was 
limited to the degree that the veteran had no effective 
function remaining other than that which would be equally 
well served by an amputation stump below the elbow.  The 
examiner also did not answer whether the remaining function 
in either of the hands was limited to the degree such that  
the acts of grasping, manipulation, etc., could be 
accomplished equally well by an amputation stump with 
prosthesis.  Accordingly, pursuant to Stegall, the veteran's 
claim must be remanded for examination in which the examiner 
answers the aforementioned questions.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all relevant private and VA 
treatment records regarding the veteran's 
arms and legs as well as his eyes that 
have not already been associated with the 
claims folder.  

2.  Arrange for the veteran to be 
afforded a VA examination for his arms 
and legs.  The examiner must thoroughly 
review the claims folder in conjunction 
with the examination.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  The 
examiner must respond to each of the 
following items:

a.  Regarding the veteran's hands, 
is the function in either of his 
hands limited to the degree that he 
has no effective function remaining 
other than that which would be 
equally well served by an amputation 
stump below the elbow?  If the 
answer is yes, the examiner should 
comment on whether it is because of 
the veteran's peripheral neuropathy.  

b.  Regarding the veteran's hands, 
is the remaining function in either 
of the hands limited to the degree 
such so that  the acts of grasping, 
manipulation, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis?  
If the answer is yes, the examiner 
should comment on whether it is 
because of the veteran's peripheral 
neuropathy.  

c.  Regarding the veteran's feet, is 
the function in either of his feet 
limited to the degree that he has no 
effective function remaining other 
than that which would be equally 
well served by an amputation stump 
below the knee?  If the answer is 
yes, the examiner should comment on 
whether it is because of the 
veteran's peripheral neuropathy.  

d.  Regarding the veteran's feet, is 
his remaining function in either of 
his feet limited to the degree so 
that the acts of balance, 
manipulation, etc., could be 
accomplished equally well by an 
amputation stump with prosthesis?  
If the answer is yes, the examiner 
should comment on whether it is 
because of the veteran's peripheral 
neuropathy.  

e.  The examiner should comment on 
whether the veteran has ankylosis of 
the right knee.

3.  Arrange for the veteran to be 
afforded a VA opthalmological 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with the examination.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
examiner must respond to each of the 
following items:

a.  Does the veteran have central 
visual acuity of 20/200 or less, 
with corrective glasses in his right 
eye?

b.  If the veteran's central visual 
acuity in his right eye is better 
than 20/200, is there a field defect 
in which the peripheral field has 
contracted to such an extent that 
the widest diameter of visual fields 
subtends an angular distance no 
greater than 20 degrees?

4.  Ensure that all provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

5.  Readjudicate the appellant's claim of 
entitlement to a specially adapted 
automobile or adaptive equipment for an 
automobile.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




